Citation Nr: 1110361	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  07-26 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and S. Y.


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1955 to January 1956.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied the Veteran's claims for service connection for L5-S1 spinal fusion and hearing loss.

In December 2009, a Travel Board hearing before the undersigned Veterans Law Judge was held at the RO.  A transcript of that hearing is of record.

This appeal was previously before the Board and the claims were remanded in January 2010 for additional development.  The case has been returned to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  Hearing loss was initially shown many years following service, and the most probative evidence indicates that the Veteran's current hearing loss is not related to service.

2.  A back condition was initially shown many years following service, and there is no competent and credible evidence linking the disorder to service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).
2.  The criteria for establishing service connection for a back condition have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In a March 2005 letter, issued prior to the rating decision on appeal, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  A March 2006 letter also advised the Veteran of how the VA determines a disability rating and assigns an effective date, and the type of evidence which impacts such.  The case was last readjudicated in November 2010.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA examination reports, VA treatment reports, private treatment records, letters from private treatment providers, a response from the Social Security Administration (SSA), and written statements and testimony during a hearing before the undersigned Veterans Law Judge provided by the Veteran and his spouse.  

The Board further notes that the prior remand instructions have been complied with.  The claims file was returned to the July 2007 audiological examiner and an addendum was provided, which included review of the claims file and the August 2002 audiological evaluation.  In addition, records from SSA were requested, but SSA responded that the records had been destroyed.  Thus, further attempts to obtain such records would be futile.  In light of the above, the Board finds that the remand directives have been substantially complied with, and that a new remand is not required in order to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

The Board acknowledges that the Veteran has not been given a VA examination for his back condition claim.  However, as will be discussed below, the preponderance of the evidence indicates that the Veteran did not have complaints of back pain in service and there is no competent and credible evidence suggesting a link between the current back condition and service.  Accordingly, a VA examination is not required.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).

As discussed above, the VCAA provisions have been considered and complied with.  The appellant was notified and aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and arthritis or sensorineural hearing loss becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

I.	Entitlement to service connection for hearing loss

With respect to the claim for service connection for hearing loss, the Veteran contends that he has bilateral hearing loss as a result of noise exposure while working in the Inactive Service Craft facility during active service.  He claims, in written statements and testimony, that he was tasked with removing paint from ships, and in doing so he utilized chipping guns and hammers, which generated loud noises that echoed in the shallow hull of the floating dry docks.

The Veteran's service treatment records are negative for any complaints, treatment, or findings with regards to hearing loss.  Test results during both the June 1955 entrance examination and January 1956 separation examination indicate a score of 15/15 on the whispered voice test, and the ears were evaluated as normal during the January 1956 separation examination.  A VA general medical examination in July 1986 revealed no complaints of hearing loss and examination of the ear, to include otoscopic examination, was negative.

In a March 2005 statement, the Veteran said that he had a hearing aid in 1989.  In December 2005, he reported that he lost his hearing in the right ear in 1962 and 2 months later his hearing in that ear returned.  He asserts that his hearing has declined over the years.

VA treatment records show that the Veteran had an audiological consultation in August 2002.  The Veteran reported a history of noise exposure and complained of hearing difficulties.  He used a hearing aid in the left ear at that time.  Audiological testing during the examination revealed thresholds in the right ear of 30, 30, 75, 70 and 75, at 500, 1000, 2000, 3000 and 4000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 65, 70, 90, 75 and 80.  It was noted that the pure tone test revealed mild to profound 
sensorineural hearing loss in the right ear and moderate to severe mixed hearing loss in the left ear.  The assessment was that the Veteran was a hearing aid candidate and the Veteran elected to obtain a trial with hearing aids, bilaterally.

Treatment reports from an audiologist at ENT Surgical Associates of Central Georgia dated from April 2006 to April 2008 indicate that the Veteran was 
found to have a mild to severe sensorineural hearing loss, bilaterally.  Further, electronystagmogram was consistent with a bilateral vestibular weakness, however, vertigo of central origin could not be ruled out.

Treatment records from the Emory Healthcare Center from June through September 2006 indicate that the Veteran was found to have predominately high frequency sensorineural hearing loss, with the right slightly worse than the left.  He was diagnosed with bilateral vestibular hypofunction, most likely secondary to gentamicin ototoxicity, and dizziness and imbalance related to the bilateral vestibular hypofunction.  The Veteran was active in a vestibular rehabilitation program.

Treatment records from a physician at Infection Specialists of Middle Georgia, LLC from November 2006 and January 2007 indicate that the Veteran gave a history of chronic hearing loss secondary to loud noise exposure while in the Navy.

The Veteran was afforded a VA audiological examination in July 2007, during which the claims file was reviewed.  The Veteran reported a bilateral hearing loss with the right ear worse than the left.  He noted the onset of total hearing loss in 
his right ear in 1960, which improved but has progressed since that time.  He also said that the onset of hearing loss in the left ear occurred in 1967 or 1968 with progression since that time.  He noted that in February 2006 he was given a four week course of gentamicin therapy that resulted in a significant drop in hearing.  The Veteran said that during active service he worked in the Inactive Service Craft facility where he was exposed to chipping guns and hammers that were used to remove paint from the ships.  He denied the use of hearing protection during active service.  The Veteran reported that subsequent to discharge from active service, he worked doing layouts for a steel fabrication company for 18 years with hearing protection worn.  He ran a welding shop for 4 years, with hearing protection reportedly worn.  He said he also ran the Army Training Center repair shop office for 4 years and denied any exposure to hazardous noise.  He denied any exposure to recreational hunting or vehicle noise.  He stated that hearing protection was used when working with power tools and lawn equipment.

Audiological test results for the right ear indicated a mild sensorineural hearing loss at 500 Hertz sloping to a moderate loss at 1,000 Hertz sloping to a severe loss at 2000 to 4000 Hertz.  Test results for the left ear indicated a mild sensorineural loss at 500 to 1000 Hertz sloping to a severe loss at 2000 Hertz rising to a moderate loss at 3000 to 4000 Hertz.  Speech discrimination was good, bilaterally.

Following examination of the Veteran, the examining audiologist noted that the Veteran's report of sudden onset of hearing loss in the right ear in 1960 and in the left ear in 1968 is not consistent with noise induced hearing loss.  The audiologist also said that the loss in the left ear began approximately 12 years after the Veteran's separation from active service and related that an Institute of Medicine study noted that there is no scientific evidence for late onset of noise induced hearing loss.  The audiologist noted that other than the Veteran's enlistment and discharge audiological information, no other test results were found prior to the results of April 2006.  The examiner stated that those results were gathered after the Veteran was treated with gentamicin, a known ototoxic agent.  Therefore, the examiner opined that it is not at least as likely as not that the Veteran's current complaints of hearing loss are related to his military service.

In December 2009, the Veteran submitted an April 2008 letter from his private audiologist at ENT Surgical Associates of Central Georgia.  The letter relates that the Veteran reported hearing loss and tinnitus bilaterally since the 1950s.  He reported extreme occupational noise exposure while in the Navy.  He also reported difficulty understanding speech, especially when background noise is present.  The audiologist noted that puretone testing revealed a mild to severe high frequency sensorineural hearing loss bilaterally.  The audiologist then stated that it was her opinion that the Veteran's hearing loss is likely a direct result of noise exposure he endured while in the Navy.  She said that his hearing loss is permanent and will require hearing aids.

Pursuant to the Board's remand, in April 2010, the examining audiologist provided an addendum to the July 2007 VA examination report after reviewing the claims file with particular attention paid to the August 2002 VA outpatient audiological evaluation, which was conducted prior to treatment with gentamycin.  The audiologist stated that the additional review of the claims file and the August 2002 audiological evaluation did not alter the previously stated opinion based on the Veteran's reports.  The Veteran noted the onset of a total hearing loss in the right ear in 1960 that later improved.  The onset of hearing loss in the left ear was reported to have begun in 1968 or 1969, approximately 12 years after his separation from the military.  An Institute of Medicine study noted that there is no scientific evidence for late onset of noise induced hearing loss.  Based on the current evidence in the form of audiological evaluations and the Veteran's own reports, it is not at least as likely as not that the Veterans current hearing loss is related to his military service.  

After carefully considering the Veteran's contentions and reviewing the evidence 
of record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for hearing loss.

The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  Further, it is the Board's duty to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  An evaluation of the probative value of a medical opinion is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusions reached.  The credibility and weight to be attached to such opinions are within the providence of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

The only opinion of record which provides a positive nexus between the Veteran's hearing loss and active service is the April 2008 opinion from the private audiologist, who felt that the Veteran's current hearing loss was likely a direct result of noise exposure he endured while in the Navy.  However, although the private audiologist did discuss the nature of the Veteran's current condition and the course of his treatment, she did not provide a rationale for her opinion linking the Veteran's hearing loss to service.  Additionally, the Board notes that the private audiologist's opinion was based on the Veteran's reported history of hearing loss since the 1950's, which is inconsistent with the Veteran's own prior reports to VA and to the VA examiner.  Specifically, the Veteran provided a history on his notice of disagreement of hearing loss beginning in 1962, which is similar to the history he provided to the VA examiner in 2007.  The history of hearing loss beginning in the 1950's is not consistent with prior statements made by the Veteran and is not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility).  Moreover, the private audiologist did not address the Veteran's post service use of gentamycin, an ototoxic agent, when discussing the etiology of the Veteran's current hearing loss.  As such, the Board finds the opinion of the private audiologist is entitled to little probative value.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.").
 
On the other hand, the VA examiner who conducted the July 2007 examination and provided the April 2010 addendum did provide a rationale for his conclusion.  As the VA examiner also reviewed the Veteran's medical records and provided an explanation of the reasoning employed to reach her conclusion, to include reference to an Institute of Medicine study, the Board finds that her opinion is entitled to greater probative weight than the opinion of the Veteran's private audiologist.

The Board acknowledges the Veteran's contentions that the claimed disability is related to service.  The Board observes, however, that he, as a layperson, is not competent to provide probative medical evidence on a matter such as the etiology of his current hearing loss, which requires medical expertise to determine.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In any event, the most probative medical evidence of record reveals that the Veteran's current hearing loss is not related to active service. 

Moreover, while the Veteran has been diagnosed with hearing loss, there is no objective evidence of record indicating that the Veteran had sensorineural hearing loss manifest to a compensable degree within one year from the date of termination of active service; thus, service connection on a presumptive basis is not warranted. 

In summary, the Board finds that the July 2007 and April 2010 opinions of the VA audiologist are entitled to greater probative weight than the opinion the Veteran's private audiologist.  Thus, the preponderance of the evidence indicates that the Veteran's current hearing loss is not related to service.  Likewise, there is no competent evidence that any sensorineural hearing loss became manifest to a compensable degree within one year from the date of termination of active service.  Accordingly, service connection is not warranted for hearing loss on a direct or presumptive basis.


	
II.	Entitlement to service connection for a back condition

With respect to the claim for service connection for a back condition, the Veteran currently contends that he fell down steps in service after fainting from a headache.  

Service treatment records are negative for complaints or findings relating to his back or to a fall.  Hospital records from September and October 1955 reflect that his only complaint was a severe headache, that he complained of such in the presence of doctors and nurses but when left to his own devises seemed entirely free of any distress and symptomatology, and that he participated quite actively in occupational therapy and the gymnasium program.  At no time did he mention back complaints or a fall.  The final diagnosis during his 20 day hospitalization was chronic and severe passive dependency reaction manifested by somatic complaints without organic basis, tearfulness and despondency as a result of separation from home and mother, and an inability and unwillingness to perform routine military duties.  The separation examination of January 1956 revealed a normal spine examination. 

The Veteran had no complaints regarding his back on the July 1986 VA general medical examination and there was no malalignment of the axial skeleton.  A private treatment report dated March 1988 indicates that the Veteran sustained an on-the-job back injury in September 1986.  In May 1988 he underwent a bilateral L5-S1 lumbar discectomy and posterior fusion.

In support of his claim, the Veteran submitted a December 2009 letter from a private physician pertaining to the Veteran's current back condition.  The physician indicated that he had reviewed the pertinent sections of the Veteran's medical record dating back to 1987 in order to address the issue as accurately as he could.  The physician noted that the Veteran initially underwent L5-S1 fusion in the 1980's for an injury he sustained at work.  According to the physician, the Veteran stated that he was injured at work in September 1986, but that initially he was injured in the Navy when he was younger and had had consistent lower back pain since that incident.  He stated that he did not report his injury that occurred in the Navy.  After the on-the-job injury in September 1986 his back injury was reaggravated and this ultimately led to his back fusion.  The physician stated that physical examination on December 10, 2009 revealed severe paraspinal muscle spasm.  X-rays taken that day revealed a stack fusion which appeared to be solid.  The wire was broken that held the fusion in place, but everything appeared to be solid.  There was no spondylolisthesis noted and the other disc spaces appeared to have mild narrowing.  After discussing the Veteran's case with him and reviewing the old medical reports, it was the examiner's professional opinion that the back problems the Veteran now has are consistent with the injury that he reportedly incurred while in the service of the U.S. Navy.  He currently has some lower back pain that is an aggravation of his degenerative disc disease above and below the L5-S1 fusion.

During the December 2009 hearing before the undersigned Veteran's Law Judge, the Veteran testified that he initially injured his back during active service.  He stated that he was going up a flight of stairs and blacked out.  He said that he had a seizure or convulsions and fell down the stairwell.  He related that he was placed in a straight jacket and admitted to the psychiatric ward at the Hospital.  He said that prior to his back injury at work, he had problems with his back and he used heat to treat the condition.  He said that after discharge from service, he did receive private treatment for his back prior to the on-the-job injury.  The Veteran's spouse testified that prior to when the Veteran injured his back at work, she could tell by his walk and the expression on his face that he was in pain through the years, although he often did not complain.

After carefully considering the Veteran's contentions and reviewing the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a back condition.

The Board acknowledges the Veteran's contentions and the lay assertions from his spouse as to the continuity of his symptoms since service and the assertion that he sustained a back injury during a fall in service.  However, the service treatment records do not reflect a fall or any complaints with regards to the back.  Indeed, hospital records from September and October 1955 reflect that the Veteran's only complaint was a severe headache and that he participated quite actively in occupational therapy and the gymnasium program.  Participation in such activities just weeks after the Veteran's alleged unreported fall and back injury seems unlikely and renders the Veteran's claim incredible and unreliable.  Moreover, the Board finds it unlikely that a fall and a back injury would not have been mentioned at some point during the 20 day hospitalization.  

Additionally, during the July 1986 VA examination, the Veteran had no complaints regarding his back and there was no malalignment of the axial skeleton.  When he was seen in March 1988, he simply reported a history of injuring his back in September 1986, when he went to pick up steel and wrenched his back with bad pain.  He did not mention any fall or specific injury to the back which had occurred prior to that time.  Further, while the Veteran and his wife have reported that the Veteran had back problems prior to the on-the-job injury, it was not until after the September 1986 on-the-job injury that the record reflects he was seen for back problems.  Thus, the Board finds that the Veteran's and his wife's contention made in connection with the current claim that he sustained a back injury in service are inconsistent with the contemporaneous evidence, including the treatment records during and subsequent to service and are not credible when considered in light of the record as a whole.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (Fed. Cir. 2006) ("the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a veteran's lay evidence").  

Although the Veteran's private physician stated that the back problems the Veteran now has are consistent with the injury that he reportedly incurred while in the service of the U.S. Navy, the opinion was not supported by a rationale and there is no indication that the physician had the benefit of reviewing the claims file when he rendered the opinion.  Further, such opinion was based upon the Veteran's report that initially he was injured in the Navy and had had consistent lower back pain since that incident.  As the Veteran's claimed in-service injury has been found to lack credibility, the medical opinion based on that history is of no probative value.  See Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (providing that reliance on a Veteran's statement renders a medical report incredible if the Board rejects the statements of the Veteran); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that "an opinion based upon an inaccurate factual premise has no probative value").

Moreover, while the Veteran and his wife contend that his current low back condition is due to service, lay persons without medical training, such as the Veteran and his wife, are not competent to render medical opinions on the etiology of spinal disorders, as such requires medical expertise to determine.  See Espiritu, supra; see also 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions); see also Jandreau, supra (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Thus, their contentions on this point are not competent medical evidence.

Moreover, while the Veteran has been diagnosed with a degenerative condition of the spine, there is no objective evidence of record reflecting that the Veteran suffered from arthritis within one year from the date of termination of active service; thus, service connection on a presumptive basis is not warranted.

In summary, although the evidence shows that the Veteran is currently diagnosed with a back condition, there is no credible evidence of any back injury or back condition during active service or for many years thereafter.  Likewise, there is no competent evidence that any arthritis became manifest to a compensable degree within one year from the date of termination of active service.  Accordingly, service connection is not warranted for a back condition on a direct or presumptive basis.


III.	Other considerations

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for a back condition is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


